Citation Nr: 1142025	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  07-27 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for diabetes mellitus, claimed as due to Agent Orange exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel





INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.

This appeal to the Board of Veterans' Appeals (Board) arises from July 2006 and September 2006 rating decisions in which the RO denied service connection for diabetes mellitus.  In March 2007, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in August 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that same month.  

In February 2011, the Board remanded the claim on appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development. After completing additional development, the AMC continued the denial of the claim (as reflected in an August 2011 SSOC), and returned this matter to the Board for further appellate consideration.

In September 2011, after the Veteran's appeal had been transferred to the Board, the Veteran submitted an SSOC notice response accompanied by non-VA treatment records to the AMC.  This evidence was subsequently forwarded to the Board for review.  Although the Veteran did not indicate that he wished to waive agency of original jurisdiction (AOJ) review of this evidence, the Board notes that the records submitted are not material to the bases for the Board's denial herein.  Rather, such evidence is duplicative of evidence already of record which shows that he continues to be treatment for the claimed disability-diabetes mellitus.  Under these circumstances, this evidence is not "pertinent" as defined at 38 C.F.R. § 20.1304(c) (2011), and a remand for AOJ consideration is not required.







FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate this claim have been accomplished.

2.  Although the Veteran served in Korea from June 1, 1969, to March 3, 1970, as a member of Battery A, 4th Battalion, 76th Artillery, of the 7th Infantry Division, probative evidence of record does not establish that such service was in or near the Korean DMZ in an area in which Agent Orange is known to have been applied; there is also no evidence that he was stationed at an area where Agent Orange was sprayed, stored, or transported.

3.  Diabetes mellitus was not shown in service, and there is no competent evidence or opinion that there exists a medical nexus between the Veteran's current diagnosis of diabetes mellitus and service.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.313 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in an April 2006 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The July 2006 RO rating decision reflects the initial adjudication of the claim after issuance of the April 2006 letter.

An August 2007 letter provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of the August 2007 letter, and opportunity for the Veteran to respond, the August 2011 SSOC reflects the most recent readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (stating that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records.  Also of record and considered in connection with the appeal are service personnel records and reports from the Compensation and Pension Service and the U.S. Army and Joint Service Records Research Center (JSRRC), as requested by the Board in its February 2011 remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Finally, there are various written statements provided by the Veteran, and by his representative, on his behalf.  

The Board finds that no additional RO action to further develop the record in connection with either claim herein decided is warranted.  The Board acknowledges that the Veteran was not afforded a VA examination in connection with his claim for service connection for diabetes mellitus.  However, as will be discussed in greater detail below, while the record reflects a diagnosis of diabetes mellitus, this claim is being denied because the record does not reflect in-service herbicide exposure, as claimed by the Veteran, to which diabetes mellitus can be linked.  As the Veteran has not claimed an onset of diabetes mellitus during service or for many years thereafter, an examination and medical opinion would not provide probative evidence necessary to support the claim.  VA therefore has no obligation to obtain any medical opinion commenting upon the etiology of the claimed disability.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Veteran's essential contention is that he developed diabetes mellitus as a result of service.  Specifically, he contends that this disease, first noted in medical evidence of record in 2004, is the result of exposure to herbicides-i.e., Agent Orange-while serving in Korea.  

VA law and regulations provide that service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Service connection may also be presumed for certain chronic diseases, such as diabetes mellitus, which develop to a compensable degree (i.e., 10 percent) within a prescribed period after discharge from service (i.e., one year), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Additionally, service connection may be presumed for certain diseases, such as type 2 diabetes mellitus, which develop to a compensable degree (i.e., 10 percent) at any time after service for veterans who were exposed to an herbicide agent during active military, naval, or air service.  38 U.S.C.A. § 1116 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309.  Pertinent to the current appeal, there exists a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (i.e., January 9, 1962, to May 7, 1975) and veterans who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean demilitarized zone (DMZ) in an area in which herbicides are known to have been applied during that period.  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii)-(iv).  

Here, the Veteran's service treatment records reflect no complaint, finding, or diagnosis pertinent to diabetes mellitus during service.  No abnormalities with respect to this condition were noted in the February 1970 report of medical history or the report of discharge examination.  

With respect to post-service medical records, the first evidence of a diagnosis of diabetes mellitus is the Veteran's initial visit to the VA in March 2004 to establish medical care.  At such time, he reported a prior medical history of diabetes controlled with diet.  Subsequent medical evidence indicates continued treatment of type 2 diabetes with medication and diet.  

Although none of the evidence of record specifically identifies the date of the Veteran's first diagnosis, the Board observes that lay statements submitted by the Veteran and his daughter indicate his diagnosis to be "recent."  And while the Veteran notes that he may have developed diabetes earlier than his formal diagnosis, he has not presented any lay or medical evidence indicating symptoms pertinent to diabetes dating back to service.  Absent competent evidence indicating diabetes mellitus within one year of his separation from service, service connection may not be awarded on a presumptive basis as a chronic disability defined in 38 C.F.R. § 3.309(a).  

As for whether service connection may be awarded on a presumptive basis as a chronic disability related to exposure to an herbicide agent, the record does not reflect, and the Veteran has not asserted, that he had any service in the Republic of Vietnam during the Vietnam Era.  Rather, as previously noted above, he contends that his diabetes mellitus is the result of exposure to Agent Orange while serving near the Korean DMZ.  

The Department of Defense (DOD) has identified a number of units or other military entities that were operating in or near the Korean DMZ during the qualifying time period.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(p).  Veterans assigned to one of these units or entities during the qualifying time period will be presumed to have been exposed to herbicide agents.  Id.  If, however, a veteran was not a member of an identified unit or entity, but nevertheless alleges service along the DMZ during the qualifying time period, VA's Adjudication Procedural Manual, M21-1MR, directs that a request should be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification of location of a veteran's unit(s).  Id.  

The Veteran's service personnel records show that he served in Korea from June 1, 1969, to March 3, 1970, as a member of A Battery, 4th Battalion, 76th Artillery, of the 7th Infantry Division.  Although this is within the qualifying time period (i.e., April 1, 1968, to August 31, 1971), his unit is not one of the units or other qualifying assignments identified by DOD as operating in or near the Korean DMZ.  Exposure to Agent Orange is therefore not presumed.  See 38 C.F.R. § 3.307(a)(6)(iv).  

In June 2011, the AMC sent a request to JSRRC for verification of the Veteran's alleged exposure to herbicides.  Specifically, it requested information regarding the location of the Veteran's unit (A Btry, 4th Bn, 76th Arty, 7th Inf Div) during his tour of duty (i.e., June 1, 1969, to March 3, 1970).  An August 2011 response from the JSRRC indicates that a unit history for the 4th Battalion, 76th Artillery, as well as information received from the U.S. Army Center for Military History, established that the Veteran's unit was stationed at Lester Barracks, Kumkok-Ri, South Korea during his tour of duty.  Lester Barracks was located approximately six miles from the Korean DMZ.  In addition to information regarding the location of the Veteran's unit, the JSRRC report noted that the available evidence failed to indicate that any duties were performed by members of the Veteran's unit along the DMZ.  Finally, research did not reveal the "use, storage, spraying or transportation of herbicides" at Lester Barracks.  

In evaluating the evidence of record, the Board finds a preponderance of the evidence fails to demonstrate that the Veteran was exposed to Agent Orange during service.  The Board acknowledges the Veteran's own lay assertions that he was exposed to Agent Orange at the time of his service in Korea.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  However, relevant to the Board's determination, he has not provided any evidence, including buddy statements, to support his contentions.  Furthermore, the Board finds the Veteran's own statements to be relatively silent for any details regarding the circumstances of his exposure other than his March 2007 statement that he was exposed while in the "fields in Korea."  

In contrast to the Veteran's own vague assertions, the findings contained in the JSRRC report are based on objective unit historical data and official DOD records.  Such evidence clearly shows that the Veteran's unit was stationed six miles from the Korean DMZ, which is well outside the 350-yard wide strip of land along the southern edge of the DMZ where herbicide agents were applied.  See 74 Fed. Reg. 36640, 36641 (July 24, 2009).  Evidence further fails to indicate unit travel to the DMZ and/or the use of Agent Orange at the Veteran's unit location.  In sum, the Board finds the JSRRC report, which is based on objective unit historical data, to be more probative than the Veteran's assertions of exposure made in connection with his claim for compensation.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)) (stating that it is the responsibility of the Board to assess the credibility and weight to be given the evidence).  

Given that the Board concludes there is no evidence of actual or presumed Agent Orange exposure, the Veteran is not entitled to presumptive service connection pursuant to 38 C.F.R. § 3.309(e).  However, this does not end the Board's inquiry.  In this regard, when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir.1994).  As discussed immediately below, the Board finds there is no other basis for an award of service connection for diabetes mellitus in this case.  

First, as noted above, there is nothing in the Veteran's service records to indicate that diabetes had its onset during service or shortly after service.  Rather, the first medical evidence of diabetes was in 2004, approximately 34 years after the Veteran separated from service.  The Board points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

Furthermore, there is no competent evidence or opinion even suggesting that there exists a medical nexus between the diabetes mellitus diagnosed so many years after the Veteran's discharge and any incident of service.  None of the VA medical records treatment records reflect any such opinion or even comment to that effect, and neither the Veteran nor his representative has presented or identified any such existing medical evidence or opinion.  

As for any direct assertions by the Veteran and/or his representative that there exists a medical relationship between the Veteran's diabetes mellitus and service, the Board notes that the matter of the etiology of the disability here at issue is one within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his representative are not shown to be other than laypersons without the appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion the medical matter upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ('a layperson is generally not capable of opining on matters requiring medical knowledge').  Hence, the lay assertions of medical nexus have no probative value.

For all the foregoing reasons, the claim for service connection for diabetes mellitus must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of- the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for diabetes mellitus, claimed as due to Agent Orange exposure, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


